Title: To Benjamin Franklin from John Browne, 13 May 1779
From: Browne, John
To: Franklin, Benjamin


Sir
L’Orient May the 13th. 1779—
I was first Lieutenant, of the Ship Boston, under Captn. Mc.Neil, the first Cruize she made, But when Captn. Tucker got her, I left her, I then got the command of the Continential Brigg Dispatch, to come to France, but had the misfortune to be taken, and Carried to Scotland, and with much Difficulty, got from thence to France, I was at your house in Passey, where I received money, to carry me home, I went to Nantes, where I remained Some time, waiting for a Passage. Captn. Jones, hearing I was there, applyed to me to go his Lieutenant, on which I repaired to L’Orient, to Superintend the fitting Out of the Poor Richard, When Captn. Jones was going to Paris, I told him my Lieutenants Commission, was in Boston, and told him to apply to you for another, but when he returned, he told me you, did not know me, Now Sir I tell you who I am, which Mr Jonathan Williams, can testifie, therefore I Beg you will let me know, if this is a Continential Ship or not, and if she is, and Shou’d be your pleasure I may Sail in her, please to Send me a Commission, or your Orders, what I am to do, Also Sir, I was the first Man in all America that Opposed the British Tyranny in the Affair of the Linnen Manufactory—
Sir I remain, your most Humble & Obeidient Servant
John Browne

P.S. Sir I was appointed to the rank of first Lieutenant the 15th. Day of June 1776 and received my Commission in October, same year.
An ansr Directed to me at Mr. Solomans S Mercht. L’Orient will Oblige as before

 
Addressed: To / Doctor Benjamin Franklin / Commissioner for the / United States of America / at Passey near, Paris
Notation: Jonh Browne L’Orient 13 may 1779.
